 LOCAL UNION NO. 3, ELECTRICALWORKERS423 'Local Union No. 3, International Brotherhood of Elec-tricalWorkers,AFL-CIOand Mansfield Contract-ingCorporation and Local 819E, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 2-CD-428October 16, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed on July 19, 1971, by MansfieldContracting Corporation, herein called the Employer,and duly served on Local Union No. 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 2, issued a complaint on March 27,1973, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(b)(4)(i) and (ii)(D) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Co-pies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were duly served-on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint in pertinent part alleges in substance that theRespondent violated Section 8(b)(4)(i) and (ii)(D) ofthe Act by failing and refusing to comply with theterms of the Board's Decision and Determination ofDispute in a 10(k) proceeding 1 and by its threat topicket, and picketing of, the jobsite at 226 West 26thStreet, New York City, with the object of forcing andrequiring the Employer to assign the electrical workbeing performed by its employees represented by alocal (either Local 819 E or Local 363) of the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein calledTeamsters, rather than to employees represented bythe Respondent.On April 9, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, alleging newly discov-eredevidencethatwould establish that theEmployer's employees, being, in fact, unrepresented,iLocal Union No. 3, International Brotherhood of Electrical Workers, AFLCIO (Mansfield Contracting Corporation),201 NLRB No. 114, issued Febru-ary 8, 1973.Official notice is taken of the record in the 10(k) proceeding,including Respondent's memorandum filed therein on February 24, 1973,and includingthe record in Case 2-CC-1205, involvingthe same parties andconduct, which had been incorporated in the 10(k) proceeding and in whichthe Board,in the absence of exceptions,adopted the Administrative LawJudge's recommended Order based on findings that the Respondent hadviolated Sec. 8(b)(4)(i) and (u)(B) of the Actmade no jurisdictional claim to the disputed work,and asking leave to offer evidence concerning the pro-ductivity of its electricians.On April 19, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with a petition in support, submitting thatthe Respondent's answer raises matters consideredand decided by the Board in the 10(k) proceeding andadmits the Respondent does not intend to complywith the Board's Decision and Determination of Dis-pute herein. Subsequently, on June 30, 1973, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a re-sponse to Notice To Show Cause, called Oppositionto General Counsel's Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motionfor SummaryJudgmentOur review of the record herein reflects that, follow-ing the filing of a charge by the Employer alleging thatthe Respondent had violated Section 8(b)(4)(i) and(ii)(D) of the Act, a hearing was held pursuant toSection 10(k) of the Act. On February 8, 1973, theBoard issued a Decision and Determination of Dis-pute 2 in which it concluded that there was reasonablecause to believe a violation of Section 8(b)(4)(D) hadoccurred. In so concluding, the Board disagreed withthe Respondent's contentions that (1) there was nojurisdictional dispute because its picketing had onlyan area standards purpose and (2) one Teamsters Lo-cal had not established it succeeded the other Team-stersLocal as representative of the Employer'semployees. As to (1), the Board found that it was clearfrom the record that Respondent stated that the pur-pose of its picketing was to support its demand thatthe disputed electrical work being performed by theEmployer's employees be transferred to its members,and therefore the Board refused to accept at facevalue the picket signs protecting the alleged "substan-dard" conditions. As to (2), the Board found that itappeared that the Employer's employees' were repre-sented by one of the two Teamsters Locals, althoughit also found that it was not essential that employeesto whom an award is made be represented by a labororganization. Accordingly, upon the basis of the en-tire record, the Board awarded the disputed electricalIbid206 NLRB No. 84 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork to the Employer's employees represented by oneof the Teamsters Locals rather than to employees rep-resented by the Respondent. Thereafter, on March 27,1973, the Regional Director issued the complaintherein.In its answer to the complaint and response to theNotice To Show Cause, the Respondent contends (1)that its denials of the allegations of the complaint,'without more,raise issueswhich, under section 554(a)and 556(b) of the Administrative Procedure Act, re-quire a determination by an Administrative LawJudge since the 10(k) findings establish only "reason-able cause"; (2) that newly discovered evidence, in theform of more recent NLRB transcripts, would showthat the Employer's employees, to whom the awardwas made, were in fact unrepresented and thereforeno group of employees made a jurisdictional claim forthe disputed work; and (3) that the Respondent re-quests a hearing to correct a libel against its electri-cians'productivity.We find no merit in theRespondent's contentions.As to (1), we find lacking in merit the contentionthat the Administrative Procedure Act automaticallyrequires an Administrative Law Judge's decision inthe unfair labor practice proceeding herein. We doagree with the General Counsel that the issues raisedby the Respondent's denials in its answer were consid-ered and resolved in the underlying 10(k) proceedingand do not require relitigation before an Administra-tiveLaw Judge. Support for this petition is to befound in the recent decision of the United StatesCourt of Appeals for the District of Columbia wherethe court, in enforcing the Board's 8(b)(4)(D) Orderentered pursuant to a motion for summary judgmentfollowing a 10(k) proceeding, rejected the contentionthat the Administrative Procedure Act requires anAdministrative Law Judge's decision 4 The court spe-cifically found that such an Administrative LawJudge's decision was not essential on conflicting evi-denceissuesraised in the 10(k) proceeding and re-solved by the Board as ancillary to its power todetermine the jurisdictional dispute under Section10(k). This is the situation herein and such issues maynot be relitigated absent newly discovered or previ-ously unavailable evidence or special circumstances.Accordingly, the denials are striken as frivolous 5 in3 The Respondent admits that it failed and refused to comply with theBoard's' Decisionand Veterminaticrn of Dispute, although afforded a fairopportunity to do so.Rricklayers Miisonsand PlasterersInternationalUnion of America v. NL.R.B, 475 F.2d 1316 (C A D.C.), enfgBricklayers, StoneMasons,MarbleMasons, Tile Setters and Terrazzo Workers Local Union No, I of TennesseefSheIby^Marble,& Tile ca),18$NLRB l48.s SeeNdtional Maritime Union of America, :4FL-CIO (Prudential-GraceLines, Inc),198 NLRRNo.'1`12,1e sfd. withoutopinionon;Iune IY,1971(C.A.2), 83 LRRM 2493; see alsoLoeal'UmonWo. 3, °IBL"W, AFL=CIO (MansfieldConiractrrrg Corporataon),22CC-12Q5,`wltere'th£Board,in the absentee ofexceptions, arlopted -the. 'Adtninistrative 'Law Judge's fnsdfn'gs, that 'thefootnote 7,infra.As to (2), we find without merit the Respondent'scontention that the employees to whom the Board hadawarded the disputed electrical work, and who alleg-edly were unrepresented, have not made a jurisdic-tional claim for the work. We have stated, in theunderlying 10(k) proceeding herein, "it is not essentialthat employees to whom an award is made be repre-sented by a labor organization." Further, it is wellestablished that Section 8(b)(4)(D)encompasses com-peting claims between a union and a group of unre-presentedemployees.' Implicit in ourmakingjurisdictional awards to groups of unrepresented em-ployees performing disputed work is the presumptionthat they are claiming the work they are performing.Absent a rebuttal of the presumption by a specificdisclaimer, or a refusal to perform the work, it is rea-sonable to assume that employees who, as here, wereperforming the disputed work, even if unrepresented,wanted the work and were claiming it. Therefore, nospecific claim would be required to establish the juris-dictional dispute herein.As to (3), the Respondent admits that it had theopportunity to submit the evidence as to productivityof its members at the 10(k) hearing, but that it failedto do so. Further, we agree with the General Counselthat the Respondent's offer to prove that its electri-cians have performed outstandingly since 1896, pre-sumably to contradict the uncontradicted testimonythat the Employer's employees surpass Respondent'smembers in their skills, efficiency, and productivity,would be insufficient to alter our 10(k) award herein.In these circumstances, we deem it unnecessary toconduct a hearing in order to permit the Respondentto submit evidence in support of its offer of proof.As all materialissueshave been previously decidedby the Board, or admitted by the Respondent in itsanswer,7 and as the Respondent's contentions con-`Respondent's same conduct violated Sec 8(b)(4)(i) and (n)(B) of the Act.6 See alsoLocalUnion 354,International Brotherhood of Electrical Workers,AFL-CIO (F. G Johnson Company, Incorporated),200 NLRB No. 92, andcases cited in In. 4,see alsoNLRB v. Local1291,InternationalLongshoremen's Association,368 F 2d 107 (C.A. 3), cert. denied 386 U.S. 1033.7In its answerto the complaint,the Respondent admitted that (1) it'picketed the jobsite located at 826 West 26th Street, New York City, fromJune 1, 1971, until August 10, 1971; and(2) it has failed and refused tocomply with the Board's 10(k) determination,although afforded the opportu-nity to do so. Absent newly discovered or previously unavailable evidence,or special circumstances, the following denials in the answer are striken asfrivolous and the dented allegations of£the complaint found to be true by theBoard, in the 10(k).proceeding' (1) the jurisdictional commerce data of theEmployer -and its status as an employer in commerce;(2) the Employer'ssubcontract from the generalcontractor for the electrical work at thejobsite;'(3)the"Respondent's claim that the electrical work be assigned to employeeswho are,its .members or represented by it; (4) the Respondent's threat to,picket unless the Employer was replaced by a subcontractor whose employ-ees were,members of the Respondent;(5) the Respondent's inducement ofemployees of other jobsite,employiers to stop work; and (6)an object of the'Respondent was to force and require the Employer to assign the disputedteleetncal work'to=employees who were members of the Respondent. (Seecases cited, in fn.5, supM ) LOCAL UNION NO. 3, ELECTRICALWORKERS425cerning the necessity of an Administrative LawJudge's decision and concerning the absence of a ju-risdictional claim for the work have been found to belacking in merit, and as the Respondent's offer ofproof as to its members' productivity is now belatedlymade, and, in any event, would not have altered our10(k) award, we find that there are no issues properlytriable in this proceeding and that therefore no furtherhearing is required or warranted.8 Accordingly, weshall grant the General Counsel's Motion for Summa-ry Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Employer, a New York corporation, with itsoffices and principal place of business in New YorkCity, is engaged in the business of electrical installa-tion in the construction industry. During the pastyear, the Employer purchased electrical equipmentvalued in excess of $50,000 directly from firms locatedoutside the State of New York.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 3, International Brotherhood ofElectricalWorkers, AFL-CIO, and Local 819E andLocal 363, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,are labor organizations within the meaning of Section2(5) of the Act.al contractor did not subcontract the electrical workto a contractor who employed members of the Re-spondent.When the general contractor refused tocomply with this demand, the Respondent, on June 1,1971, carried out its threat and commenced picketingthe jobsite until it was rejoined on or about August 10,1971. During the picketing, some of the employees atthe jobsite ceased work.B.The Determination of the DisputeOn February 8, 1973, the Board issued its Decisionand Determination of Dispute assigning the disputedelectrical work at the jobsite to the Employer's em-ployees represented by a local of the Teamsters andfinding that the Respondent was not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce the Employer to assign the disputed work toemployees represented by the Respondent.C. The Respondent's Refusal To ComplyIn addition to its threat to picket on or about May27, 1971, and its picketing from June 1, 1971, to Au-gust .10, 1971, the Respondent has refused and contin-ues to refuse to comply with the Board's Decision andDetermination of Dispute that it is not entitled toforce or require the Employer to assign the disputedwork to employees represented by it and that it notifythe Regional Director to that effect.On the basis of the foregoing, and the entire recordin this proceeding, we find, as described above, thatthe Respondent's threat to picket, its picketing, and itsrefusal to comply with the Board's Decision and De-termination of Dispute violated Section 8(b)(4)(i) and(ii)(D) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIII.UNFAIR LABOR PRACTICESA. Background and Facts of the DisputeThe Employer had a subcontract"from the generalcontractor to perform electrical work in connectionwith the renovation of a vocational school-at 226 West26th Street,New York City.The Employer assignedthe electrical work on the school project to its employ-ees.On or about May 27, 1971, the Respondent,claiming the electricalwork,threatened the generalcontractor that it would picket the jobsite if the gerler-s Itnphcst herein, as to -all -tau labor practice proceethngs, is that outfindings are based upon a preponderance of the evidence,The activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening'and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found thatRespondenthas engaged in andis-engaging in unfair labor practices within,the me-ing of Section8(b4j(i) and(ii)(D) Of -the Act,we shallorder that it -cease and desist t- erefrom and take cer-tain affirmative acUon-designed -to effectuate the pur- 426posesof the Act.DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Mansfield Construction Corporation is an,em-ployer engaged in commerce and in an industry af-fecting commerce within the meaning of Sections 2(6)and (7) and 8(b)(4) of the Act.2.Local Union No. 3, International Brotherhoodof ElectricalWorkers, AFL-CIO, and Locals 819Eand 363, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,are labor organizations within the meaning of Section2(5) of the Act.3.Respondent has violated and is violating Section8(b)(4)(i) and (ii)(D) of the Act (a) by threatening topicket and picketing the jobsite at 226 West 26thStreet, New York City, where the Employer has beenperforming electrical work, with the object of forcingand requiring the Employer to assign the performanceof the electrical work at the jobsite to employees whoare members of, or represented by, the Respondent,by means proscribed by Section 8(b)(4)(i) and (ii)(D)of the Act and (b) by failing and refusing to complywith the Board's Decision and Determination of Dis-pute.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that Respondent, Local Union No.3, International Brotherhood of Electrical Workers,AFL-CIO, Flushing, New York, its officers, agents,and representatives, shall:1.Cease and desist from refusing to comply withthe Board's Decision and Determination of Disputeor threatening to picket or picketing Mansfield Con-tracting Corporation, or any other persons engaged incommerce or in an industry affecting commerce,where an object is to force or require Mansfield Con-tracting Corporation to assign electrical work to em-ployees who are members of, or represented by, LocalUnion No. 3, International Brotherhood of ElectricalWorkers, AFL-CIO, rather than to employees whoare unrepresented or to employees who are membersof Local 819E or Local 363, International Brother-hood of Teamsters, Chauffeurs Warehousemen andHelpers of America, or of any other labor organiza-tion.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked"Appendix." 9Copies of said notice, on forms provided by the Re-gional Director for Region 2, after being duly signedby Respondent's representative,shall be posted byRespondent immediately upon receipt thereof, and bemaintainedby itfor 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(b) Furnish the Regional Director for Region 2signed copies of such notice for posting by the Em-ployer,ifwilling, in places where notices to employeesare customarily posted.(c)Notifythe Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.v In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read^Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to comply with the Board'sDecision and Determination of Dispute orthreaten to picket or picket Mansfield Contract-ing Corporation, or any other persons engaged incommerce or in any industry affecting com-merce,where an object is to force or requireMansfield Contracting Corporation to assignelectricalwork to employees who are membersof, or representedby, LocalUnion No.3, Inter-nationalBrotherhood of ElectricalWorkers,AFL-CIO,rather than to employees who aremembers of Local 819E or Local 363,Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or toemployees who are unrepresented.LOCAL UNION No.3, INTER-NATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO(LaborOrganization) LOCAL UNION NO. 3, ELECTRICALWORKERS427DatedBydays from the date of posting and must not be altered,(Representative)(Title)defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theThis is an official notice and must not be defacedBoard's Office, 36th Floor, Federal Building, 26 Fed-by anyone.eral Plaza, New York, New York 10007, TelephoneThis notice must remain posted for 60 consecutive212-264-0300.